DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The instant amendment cancels the withdrawn, non-elected claim and brings the application into full condition for allowance.
The application has been amended as follows:
Claim 13 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A method of manufacturing a wafer obtained by cutting a Czochralski-type monocrystalline silicon ingot, the method being carried out when the wafers are in an as-cut state or in a surface-shaped state and comprising calculating a thermal donor (i.e., oxygen) concentration in an area of each wafer is known (See e.g., WO 2014/162657, English Abstract).
The more specific calculation steps, however, integrated into a method for sorting wafer, that include:
“a) measuring a majority free charge carrier concentration in at least one area of each wafer;
 b) calculating a thermal donor concentration in said area of each wafer from the majority free charge carrier concentration;
 c) calculating a thermal donors-limited lifetime of the charge carriers in said area of each wafer, from the thermal donor concentration;
 d) determining a bulk lifetime value of the charge carriers in each wafer, from the thermal donors-limited lifetime;
 e) comparing the bulk lifetime value or a normalised value of the bulk lifetime with a threshold value; and
 f) discarding the wafer when the bulk lifetime value or the normalised value of the bulk lifetime is lower than a threshold value” (claim 1)
 render the invention novel and non-obvious over the prior art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
March 25, 2021